Citation Nr: 0924917	
Decision Date: 07/02/09    Archive Date: 07/14/09	

DOCKET NO.  08-00 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to a disability rating in excess of 60 percent 
for coronary artery disease, status post coronary artery 
bypass grafting.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel






INTRODUCTION

The Veteran had over 34 years of active service at the time 
of his retirement in May 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision of the 
VARO in Waco, Texas, that, in pertinent part, confirmed and 
continued a 60 percent disability rating for the Veteran's 
coronary artery disease.  

The record shows that in addition to the coronary artery 
disease, service connection is in effect for a number of 
other disabilities.  These include degenerative joint disease 
of the left shoulder, rated as 10 percent disabling; 
degenerative joint disease of the left knee, rated as 
10 percent disabling; degenerative joint disease of the right 
knee, rated as 10 percent disabling; hypertension, rated as 
10 percent disabling, and history of hemorrhoids, rated as 
noncompensably disabling.  With consideration of the 
bilateral factor, a combined 70 percent rating has been in 
effect since February 2001.  A total rating based on 
unemployability due to the severity of the service-connected 
disabilities has been in effect from March 30, 2003.  


FINDINGS OF FACT

1.  Manifestations of the Veteran's coronary artery disease 
include borderline concentric left ventricle hypertrophy and 
a severely enlarged left atrium.  The METs estimated work 
load is 5-6 based on exercise tolerance and ejection 
fraction.  

2.  There is no evidence of chronic congestive heart failure, 
work load of 3 METs or less, or left ventricular dysfunction 
with an ejection fraction of less than 30 percent.  






CONCLUSION OF LAW

The criteria for a disability rating in excess of 60 percent 
for coronary artery disease, status post bypass surgery, have 
not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & 
Supp. 2009); 38 C.F.R. § 4.3, 4.7, 4.104, Diagnostic Code 
7107 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duties to notify and assist claimants in substantiating 
claims for VA benefits.  It is codified in pertinent part at 
38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with the provisions of 38 C.F.R. § 3.159(b)(1).  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
Fed. 3d 881 F. 3d 881 (2007).  However, the U.S. Supreme 
Court has recently reversed that decision, finding it 
unlawful in light of 38 U.S.C.A. § 7621(b)(2), which provides 
that, in connecting review of decisions of the Board, a Court 
shall take due account of the rule of prejudicial error.  The 
Supreme Court held that the burden of proving harmful error 
must rest with the party raising the issue, that the Federal 
Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and that determinations of the issue 
of harmless error should be made on a case by case basis.  
Shinseki v. Sanders, No. 07-1209 (S. Ct. April 21, 2009).  

For an increased compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase of severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability that such 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant.  In addition, the claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
diagnostic codes, which typically provide for a range in 
severity of the particular disability from noncompensable to 
as much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life.  As with proper notice for an initial 
disability rating and consistent with the statutory and 
regulatory history, the notice must also provide examples of 
the types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) which are relevant to 
establishing entitlement to increased compensation-e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer's 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores, at 
43-44.  

In March 2007 and May 2008, VA sent the Veteran letters 
informing him of the types of evidence needed to substantiate 
his claim and its duty to assist him in substantiating the 
claim under the VCAA.  The letter communication advised the 
Veteran how VA determines a disability rating and it informed 
him of the criteria for the next higher rating of 100 percent 
for coronary artery disease.  

VA has obtained all pertinent treatment records and assisted 
the Veteran in obtaining evidence.  Also, the Veteran has 
been afforded physical examinations.  There are no 
outstanding requests to obtain any private medical records 
which the Veteran has identified and authorized VA to obtain 
on his behalf.  In a September 2007 statement, the Veteran 
indicated he had no other information or evidence to give VA 
to substantiate his claim.  He asked that the claim be 
decided as soon as possible.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the Veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claim 
under the VCAA.  Therefore, no useful purpose would be served 
in remanding the case for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
Veteran.  The Court has held that such remands are to be 
avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  

Applicable Law and Regulations

Disability evaluations are determined by comparing the 
Veteran's current symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The Rating Schedule is 
primarily a guide in evaluation of disability resulting from 
all types of diseases and injuries encountered in civil 
occupations generally.  

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is the 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Staged ratings are appropriate in any increased 
rating claim in which distinct time periods with different 
ratable symptoms can be identified.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  

The Veteran's heart disorder, coronary artery disease status 
post coronary artery disease grafting, has been assigned an 
evaluation of 60 percent pursuant to 38 C.F.R. § 4.104, 
Diagnostic Code 7017.  Under this code, a 60 percent 
evaluation is warranted when there is evidence of more than 
one episode of acute congestive heart failure in the past 
year; or, work load of greater than 3 METs but not greater 
than 5 METs resulting in dyspnea, fatigue, angina, dizziness, 
or syncope; or left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  

The maximum schedular rating of 100 percent is assigned with 
documented coronary artery disease resulting in chronic 
congestive heart failure; or, work load of 3 METs or less 
resulting in dyspnea, fatigue, angina, dizziness, or syncope; 
or, left ventricular dysfunction with an ejection fraction of 
less than 30 percent. 38 C.F.R. § 4.104, Diagnostic 
Code 7017.  

One MET (metabolic equivalent) is defined as the energy cost 
of standing quietly at rest and represents an oxygen uptake 
of 3.5 milliliters per kilogram of body weight permitted.  
When the level of METs at which dyspnea, fatigue, angina, 
dizziness, syncope develops is required for evaluation, and 
the laboratory determination cannot be cannot be done for 
medical reasons, an estimation by a medical examiner on a 
level of activity (expressed in METs and supported by 
specific samples, such as slow stair climbing or shoveling 
snow) that results in dyspnea, fatigue, angina, dizziness, or 
syncope may be used.  38 C.F.R. § 4.104, Note (2).  

In reviewing the evidence of record, the Board notes that the 
Veteran was accorded a heart examination by VA in April 2007.  
The claims file was reviewed by the examiner.  It was noted 
the Veteran was able to carry out a fairly normal lifestyle, 
with exercise in the form of going for walks of less than one 
mile, or riding stationary or wheeled bikes for 10 to 15 
minutes.  The Veteran denied symptoms of congestive heart 
failure and did not require Nitroglycerine usage or emergency 
room visits or hospitalization in many years, except for a 
cardiac workup done in 2006.  He was taking several different 
medications and had no side effects from them.  METs level, 
determined by exercise testing showed an ejection fraction of 
55 percent.  He exhibited an exercise capacity in the range 
of 6 to 7 METs.  Echocardiogram studies showed left 
ventricular hypertrophy.  There was no evidence of congestive 
heart failure.  He exhibited no dyspnea upon walking around 
the clinic hallway.  He was given a diagnosis of 
atherosclerotic coronary artery disease, stable angina, 
hypertension.  He was described as stable.  

Of record is a March 2007 statement from a retired service 
department cardiologist who stated the Veteran recently 
underwent cardiac catheterization.  The Veteran was described 
as living off a left internal mammary artery graft that went 
to a vessel with 90 percent blockage and an obtuse marginal 
graft.  The situation was described as "very tenuous" and the 
grafts were reported as being over 20 years old.  The 
cardiologist described the Veteran as 100 percent disabled 
and stated that he remained "symptomatic...."  Also, some 
difficulty with mobility was noted.  

The VA physician who conducted the 2007 heart examination 
accorded the Veteran another heart examination in 
February 2008.  The claims file was reviewed by the examiner.  
The Veteran was described as currently having stable angina 
pectoris, without congestive heart failure signs or symptoms.  
In the past few months he had been found to have 
myelodysplastic syndrome with anemia.  This had reduced his 
endurance and brought about lessened exercise tolerance.  He 
was now only able to endure a walk of about 1/4 miles with 
stopping due to fatigue.  There was no angina or dyspnea.  
There have been no emergency room visits or hospitalizations 
in the past year for heart failure or ischemic events.  No 
orthopnea, paroxysmal nocturnal dyspnea, or edema was 
reported.  

A review of the history revealed that ischemia had been noted 
on stress testing in December 2006.  Exercise stress testing 
was medically contraindicated in view of 

the known coronary disease.  The physician gave an METs 
estimate of 5 to 6 based on exercise tolerance and ejection 
fraction.  The ejection fraction was given as 55 to 
60 percent.  

The left ventricle was described as normal in size.  There 
was borderline concentric left ventricle hypertrophy.  The 
transmitral spectral doppler flow pattern was suggestive of 
impaired left ventricular relaxation.  The left atrium was 
severely enlarged.  There was mild to moderate mitral annular 
calcification and mild to moderate mitral regurgitation.  
Additionally, there was mild to moderate tricuspid 
regurgitation.  Right ventricular systolic pressure was 
elevated at 30 to 40 mmHg.  There were mild fibrocalcific 
changes in the aortic valve.  There was also mild aortic 
regurgitation.  The left ventricle was normal in size.  There 
was no thrombus.  There was borderline concentric left 
ventricle hypertrophy.  

In describing the effects of the condition of the Veteran's 
usual occupation and daily activities, the examiner stated 
the exercise tolerance for ambulation had decreased in the 
past year. It was noted the Veteran was retired and remained 
independent in usual activities of daily care.  He was also 
the primary caregiver for his wife.  

The examination diagnosis was arteriosclerotic cardiovascular 
disease, with stable angina.  Exercise capacity at the range 
of 5 to 6 METs was again noted.  

Based on the foregoing, the Board finds no description of 
symptomatology which would warrant a disability rating in 
excess of the 60 percent currently in effect for any time 
during the appeal period.  The 60 percent rating currently in 
effect recognizes severe and significant impairment.  
However, in order for the next higher rating of 100 percent 
to be assigned, there is required to be congestive heart 
failure; a workload of 3 METs or less resulting in dyspnea, 
fatigue, angina, dizziness, or syncope, or, left ventricular 
dysfunction with and ejection fraction of less than 
30 percent.  Examinations accorded the Veteran in the recent 
past have not shown the presence of chronic congestive heart 
failure.  Additionally, it has not been indicated that the 
Veteran has a workload of 3 METs or less.  Further, the 
Veteran's ejection fractions have been considerably more than 
30 percent.  Despite his difficulties, the Veteran has been 
described as continuing to remain independent in usual daily 
activities of self-care.  Accordingly, in light of the 
evidence as outlined above, the Board finds that entitlement 
to a disability rating in excess of 60 percent is not 
warranted at this time.  

The Board has also considered whether the Veteran is entitled 
to a greater level of compensation on an extra-schedular 
basis.  Ordinarily the VA Rating Schedule will apply unless 
there are exceptional or unusual factors which would render 
application of the Rating Schedule impractical.  See Fisher 
v. Principi, 4 Vet. App. 57, 60 (1993).  

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case 
is to include such factors as marked interference with 
employment or periods of hospitalization so as to render 
impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).  

The Court has held that the threshold factor for 
extraschedular consideration is a finding on the part of the 
RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluation for the service-connected disability at issue are 
inadequate.  Therefore, there must be a comparison between 
the level of severity and the symptomatology of the 
disability with the established criteria provided in the 
Rating Schedule for the disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the Rating Schedule, the assigned evaluation is therefore 
adequate, and no referral for extraschedular consideration is 
required.  Thun v, Peake, 22 Vet. App. 111 (2008).  

In the case at hand, the record reflects that the Veteran has 
not required hospitalization for his cardiovascular disorder 
for a number of years and the manifestations of the 
disability are not in excess of those contemplated by the 

schedular criteria.  In sum, there is no indication that the 
average industrial impairment for the disability would be in 
excess of those contemplated by the assigned rating.  
Accordingly, the Board has determined that referral of this 
case for the extraschedular consideration is not in order.  


ORDER

The claim is denied.  


	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


